Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are pending in this application and are now under consideration for examination.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-14 in part, drawn to method of treating cell proliferative disease… comprising DUF5 protease, a portion of DUF5 protease comprising the C2A subdomain and/or the C2B subdomain …., wherein the DUF5 protease comprises the amino acid sequences SEQ ID NO: 1, 3 … or 27; … a portion of DUF5 protease comprising the C2A subdomain and/or the C2B subdomain comprises the amino acid sequences SEQ ID NO: 2, 4… or 28; classified in CPC: A61P35/02; C12Y304/22; A61K38/48.
Group II: Claims 15 -20 in part, drawn to a pharmaceutical composition comprising a DUF5 protease, a portion of DUF5 protease comprising the C2A subdomain and/or the C2B subdomain …., wherein the DUF5 protease comprises the amino acid sequences SEQ ID NO: 1, 3 … or 27 …; a portion of DUF5 protease comprising the C2A subdomain and/or the C2B subdomain comprises the amino acid sequences SEQ ID NO: 2, 4… or 28; classified in CPC: C12N9/52; A61K2300/00; A61P35/02; C12Y304/22; A61K38/48.
    The inventions are distinct, each from the other because of the following reasons:
Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different 
Invention of Group II and method of Group I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the DUF5 protease, a portion of DUF5 protease comprising the C2A subdomain and/or the C2B subdomain …. of Group II and III can be used as an antigen to make antibodies as opposed to the use in the method of Group I.
Election of Sequence
In Groups’ I-II, Claims 7, 8, 19 and 20, are directed to the following patentably distinct sequences of the claimed invention: Furthermore, these sequences have different structure and function. 
Applicant is required under 35 U.S.C. 121 and 372 to elect a single appropriate disclosed sequence i.e., a single DUF5 protease polypeptide sequence from SEQ ID NOs: 1, 3… or 27 from claims 7, and 19 and in addition a corresponding portion of DUF5 protease C2A subdomain and/or the C2B subdomain … from SEQ ID NOs: 2, 4… or 28 from claims 8, and 20, associated with the respective group for prosecution on the Note that this is a restriction requirement to sequence and NOT a species election. 
MPEP 803.04 states: Nucleotide sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions with the meaning of 35 U.S.C. 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141et seq. It has been determined that 1(ONE) sequence constitutes a reasonable number for examination purposes under the present conditions. At present the huge number of submissions of claims directed to various sequences, such as nucleic acids or polypeptides, is so large that the election of sequence of this type is now deemed to be practically appropriate so as to not overwhelm the examination and search processes for such claims. Examination will be restricted to only the elected group and the elected amino acid/nucleotide sequence.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention in Group I and Group II: 
In Group I
Claim 3: The species are as follows: KRAS, HRAS or NRAS; please elect one;
Claim 5: The species are as follows: …selected from the group consisting of adrenal gland, bladder …and uterus; please elect one;
 Claim 6: The species are as follows: Vibrio vulnificus DUF 5 protease … and Pasteurella multocida DUF5 protease; please elect one;
In Group II
Claim 18: The species are as follows: Vibrio vulnificus DUF 5 protease … and Pasteurella multocida DUF5 protease; please elect one;


3, 5, 6 and 18 comprise different RAs proteins (claim 3), different disease conditions (claim 5) and different DUF5 enzymes (claims 6 and 18) with different functions and different structures and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution, i.e., from claims 3, 5, 6 and 18 on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable; claims 1, 2, 4 and 7-17, 19 and 20 are generic. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

 The groups have acquired separate status in the art and separate fields of search.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Should applicant traverse on the ground that the sequences are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the sequences to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652